' Beck, J.
This case is dismissed upon motion of defendant in error, for the reason set forth in the headnote. The ground upon *296which the ruling is based is not a mere technicality. The rulings of the court below, which'we are'asked to review, were made in the case of Samuel Mandle, administrator of Julius Mandle v. Susan Flagg, defendant in fi. fa., and H. F. & E. A. Rozier, claimants, which was a case arising from an issue made by the interposition of a claim by Rozier to the levy of a mortgage fi. fa. in favor of Samuel Mandle, administrator of Julius Mandle; but when the bill of exceptions was sued out, Samuel Mandle individually was named therein. No offer to amend the bill of exceptions so as to make it conform to the record was made; and even if it had been, it would not have availed the plaintiff in error as against a proper motion to dismiss, because there would then have been no service of the bill of exceptions as amended, inasmuch as the only service which is shown here was an acknowledgment of service by the attorney of Samuel Mandle individually; and this would have been no service at all upon the party named as defendant in error in the bill of exceptions, in case it was amended in the particular referred to. Green v. Barron, 119 Ga. 901.

Writ of error dismissed.


All the Justices concur, except Fish, G. J., absent.